Citation Nr: 1730811	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-31 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for myoclonic epilepsy with mitochondrial myopathy, for accrued benefits or substitution purposes. 

2.  Entitlement to an increased rating in excess of 70 percent for Posttraumatic Stress Disorder (PTSD), for accrued benefits or substitution purposes.

3.  Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He died in February 2011, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When a veteran dies, an eligible person may be substituted for the Veteran to process any pending claims.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A - allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

In March 2011, VA received a VA form 21-534 from the appellant.  The Board notes that a claim for accrued benefits and/or Dependency and Indemnity Compensation is interpreted as a request for substitution.   There is no specific determination of record regarding substitution. 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary, and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  When adjudicating accrued benefits claims, only the evidence of record, or constructively of record, at the time of death may be considered as the basis for a determination on the merits of the claim.  When a properly qualified substitute claimant continues the pending claim in the footsteps of the veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substitute claimants. 

Thus, it is potentially to the appellant's benefit to have the claims on appeal adjudicated as a substitute claimant pursuant to 38 U.S.C.A. § 5121A, rather than pursuant to 38 U.S.C.A. § 5121.  Any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  See also Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (finding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal); Reliford v. McDonald, 27 Vet. App. 297, 303-04 (2015) (the appellant has the right to choose to waive substitution).

Accordingly, the AOJ must determine whether the appellant is an eligible claimant for substitution.

Whatever the determination concerning substitution, the appellant must be afforded a Board hearing by videoconference technology, as requested on her June 2015 VA Form 9 which perfected her appeal concerning DIC benefits.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must adjudicate the issue of substitution of the appellant in the first instance.  A copy of the determination should be included in the claims folder.

2.  If the AOJ determines that the appellant is eligible for substitution, send the appellant a VA notice letter advising her of her status as a substitute claimant, explaining the difference between accrued benefits and substitution, and the evidence necessary to substantiate the claims for which she has been substituted.

3.  Schedule the appellant for a video conference hearing before a Veterans Law Judge in accordance with applicable procedures.  If the appellant concludes she no longer wants a hearing, she should notify the RO in writing.  

The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




